Matter of Patterson v Rodriguez (2020 NY Slip Op 00473)





Matter of Patterson v Rodriguez


2020 NY Slip Op 00473


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

529759

[*1]In the Matter of Bernard Patterson, Petitioner,
vAnthony Rodriguez, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: January 3, 2020

Before: Garry, P.J., Lynch, Clark, Devine and Aarons, JJ.


Bernard Patterson, Fallsburg, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination that found him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. To the extent that petitioner seeks to be restored to the status that he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Ortiz v Venettozzi, 167 AD3d 1200, 1200 [2018]; Matter of Boeck v Annucci, 165 AD3d 1334, 1334 [2018]). Petitioner has been granted all the relief to which he is entitled, and, therefore, the petition must be dismissed as moot (see Matter of Chavez v Annucci, 168 AD3d 1332, 1333 [2019]; Matter of Duchnowski v Annucci, 168 AD3d 1301, 1301 [2019]). As the record reflects that petitioner has paid a reduced filing fee of $15 in connection with this proceeding, and has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Cumberland v Venettozzi, 178 AD3d 1225, ___, 2019 NY Slip Op 08905, *1 [2019]; Matter of Delgado v Annucci, 175 AD3d 1680, 1680 [2019]).
Garry, P.J., Lynch, Clark, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.